896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent L. ROBERTSON, Plaintiff-Appellant,v.James E. JOHNSON, Warden, Department of Corrections,Defendant-Appellee.
No. 89-6729.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 26, 1989.Decided:  Feb. 6, 1990.

Vincent L. Robertson, appellant pro se.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Vincent L. Robertson appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action, we affirm the district court's dismissal.  Pursuant to 28 U.S.C. Sec. 2106, however, we modify the district court's order to show that the complaint is dismissed without prejudice.  Robertson may refile his complaint upon payment of any new fee imposed.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED AS MODIFIED.